Exhibit 10(o)

Eaton Corporation plc


Award of Restricted Share Units Under the Eaton Corporation plc
Amended and Restated 2012 Stock Plan
(Non-Employee Director)


Name:
 
Number of Restricted Share Units:
 subject to adjustment as provided in Sections 6 and 7
Grant Date:
 





Eaton Corporation plc (the “Company”) has awarded you a number of restricted
share units of the Company effective as of __________ (the “Effective Date”)
under the terms and conditions of the Company's Amended and Restated 2012 Stock
Plan, as amended (the “Plan”). Information concerning the number of restricted
share units awarded to you (the “Award”) is available online through the Eaton
Service Center at Fidelity which may be accessed through the Company's website.
By accepting the Award you acknowledge and agree as follows:


1.    Acceptance. You accept the Award on the terms and conditions provided in
the Plan and this Award Agreement.


2.    Restricted Units. You acknowledge that, as of the Effective Date, the
restricted share units referred to above (the “Restricted Units”) have been
awarded to you, contingent on the continuation of your service on the Company's
Board of Directors (the “Board”) until the Restricted Units have vested in
accordance with Section 3. Each Restricted Unit represents the right to receive
one ordinary share having a nominal value of US$0.01 per share (“Ordinary
Share”) of the Company, which Ordinary Share shall be issued to you as soon as
practicable following the vesting of the Restricted Unit in accordance with
Section 3, provided that any fractional Restricted Units shall be settled in
cash.


If any Restricted Units are forfeited for any reason, you acknowledge that you
will not be entitled to any payment of cash or Ordinary Shares in respect of any
Restricted Units so forfeited. .


3.    Vesting. This Award will vest and the Restricted Units will become
immediately nonforfeitable upon the occurrence of any one of the following
events:


a.
your service on the Board ends due to your death or disability at any time
following the Effective Date; or

b.
your retirement from the Board on the mandatory Board retirement date at any
time following the Effective Date; or

c.
upon a Change of Control of the Company at any time following the Effective
Date.



4.    Par Value. To the extent that Ordinary Shares issued upon settlement of
your award of Restricted Units are newly issued Ordinary Shares, you hereby
agree to pay or make arrangements satisfactory to the Company for payment of an
amount equal to the nominal value, being US$0.01 per share, of such number of
newly issued Ordinary Shares.


5.    Transferability. Until the possibility of forfeiture lapses with respect
to any of the Restricted Units, those units or any Ordinary Shares to be
delivered with respect to the Restricted Units shall be non-transferable. You
agree not to make, or attempt to make, any sale, assignment, transfer or pledge
of any of the Restricted Units or Ordinary Shares prior to the date on which the
possibility of forfeiture with respect to such units lapses and the Restricted
Units vest. Notwithstanding the foregoing provisions of this Paragraph 5, you
are permitted to designate one or more primary and contingent beneficiaries to
whom the Restricted Units will be transferred in the event of your death. The
process for designating such beneficiaries is available through the Eaton Stock
Plan Service Center at Fidelity.


6.    Reorganizations, etc. In the event of a reorganization, merger,
consolidation, reclassification, recapitalization, combination or exchange of
shares, stock split, stock dividend, rights offering or other event affecting
the Company's Ordinary Shares, the number of the Restricted Units shall be
equitably adjusted so as to reflect that change.








--------------------------------------------------------------------------------





7.    Dividend Equivalents. On each date on which cash dividends are paid on
Ordinary Shares of the Company, the amount of Restricted Units set forth in this
Agreement shall be increased by an amount equal to the quotient of (A) the
dollar amount of dividends that would have been paid on such date with respect
to the number of Ordinary Shares underlying


the Restricted Units (if such Restricted Units had vested on such date)
(including any fractional Restricted Units) and (B) the fair market value of the
Company's Ordinary Shares (which shall be the closing price of a share as quoted
on the New York Stock Exchange on the date such dividends are paid).  The number
of Restricted Units (and any fractions thereof) resulting will be considered
Restricted Units for purposes of this Agreement and will be subject to all of
the terms, conditions and restrictions set forth herein.


8.     No Rights as Shareholder. You acknowledge that this award of Restricted
Units does not provide you any rights as a shareholder of the Company, including
but not limited to any right to vote or to receive any dividends.


9.    Change of Control. For the purpose of this Agreement, a "Change of
Control" shall mean:


a.
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 25% or more of either (i) the then outstanding Ordinary Shares of the Company
(the "Outstanding Ordinary Shares") or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the "Outstanding Company Voting Securities");
provided, however, that for purposes of this subsection, the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, or (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or



b.
Individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or



c.
Consummation by the Company of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation (a "Business Combination"), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Ordinary Shares and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 55% of, respectively, the then outstanding
Ordinary Shares and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company's assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Ordinary Shares and Outstanding Company Voting Securities, as the case may be,
(ii) no Person (excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 25% or more of, respectively, the
then outstanding ordinary shares of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or



d.
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.







--------------------------------------------------------------------------------



Notwithstanding the foregoing, a "Change of Control" shall not be deemed to have
occurred as a result of any transaction or series of transactions which you, or
any entity in which you are a partner, officer or more than 50% owner, initiate,
if immediately following the transaction or series of transactions that would
otherwise constitute a Change of Control, you, either alone or together with
other individuals who are directors or executive officers of the Company
immediately prior thereto, beneficially own, directly or indirectly, more than
10% of the then outstanding Ordinary Shares of the Company or the ordinary




shares of the corporation resulting from the transaction or series of
transactions, as applicable, or of the combined voting power of the then
outstanding voting securities of the Company or such resulting corporation.


10.    Tax Withholdings.    You hereby authorize the Company to withhold from
any amounts otherwise payable to you, or any of your successors in interest,
such federal, state, local or foreign taxes as may be required by law in
connection with the award to you of Restricted Units or the lapse of possibility
of forfeiture thereof. You agree that if such amounts are insufficient, you will
pay or make arrangements satisfactory to the Company for payment of such taxes.


11.    Miscellaneous. Unless otherwise expressly provided herein, terms defined
in the Plan shall have the same meanings when used in this Agreement. The
Restricted Units shall be null and void to the extent the grant of Restricted
Units or the lapse of restrictions thereon is prohibited by law. The Governance
Committee of the Board may, in circumstances determined in its sole discretion,
provide for the lapse of the above restrictions and the vesting of the
Restricted Units at earlier dates. The use of the masculine gender shall be
deemed to include the feminine gender. In the event of a conflict between this
Agreement and the Plan, the Plan shall control. This Agreement represents the
entire understanding between the parties on the subject hereof and shall be
governed in accordance with Ohio law. The Award is intended to be exempt from
the application of Section 409A of the U.S. Internal Revenue Code (“Section
409A”), and this Agreement shall be construed, administered, and governed in a
manner that effects such intent. However, the Company does not represent or
guarantee that any particular U.S. federal, state, local or other tax
consequences will occur because of this Agreement and the compensation provided
hereunder, and, if it should be determined that Section 409A is applicable to
the Restricted Units, then any vested Restricted Units will be paid within 30
days following the earlier of your separation from service with the Company
(within the meaning of Section 409A) or the occurrence of a Change of Control
that constitutes a “change in the ownership”, a “change in the effective
control”, or a “change in the ownership of a substantial portion of the assets”
of the Company (within the meaning of Section 409A), or upon such later date as
may be required pursuant to Section 409A.




EATON CORPORATION PLC




By________________________________________                    
Thomas E. Moran    






ACCEPTANCE OF RESTRICTED SHARE UNIT AWARD BY PARTICIPANT




Accepted by _________________________________                        
Signature




Date _______________________________________                            




